Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
Status of Application, Amendments, and/or Claims
2.	The amendment and response filed 30 June 2022 has been received and entered in full.  Claims 1-3, 19 and 43 have been amended, claims 6, 12 and 46 have been cancelled, claims 13-14 and 47-49 remain withdrawn, and claims 50-54 have been added. Newly added claims 50-54 will be examined as they fit under the rubric of the elected invention. Therefore, claims 1-5, 7-10, 13-14, 17, 19, 43 and 47-54 are pending, and claims 1-5, 7-10, 12, 17, 19, 43 and 50-54 are the subject of this Office Action.

Withdrawn Objections and/or Rejections
3.	The rejection of claims 2-3 and 12 under 35 USC 112 (d) as set forth at pg. 6 of the previous Office action (mailed 31 March 2022) is withdrawn in view of Applicant’s amendment of claims 2-3 and cancellation of claim 12 (filed 30 June 2022).
4.	The rejection of claims 19 and 43 under 35 USC 112 (a) as set forth at pp. 7-10 of the previous Office action (mailed 31 March 2022) is withdrawn in view of Applicant’s persuasive arguments and the declaration under 37 C.F.R. §1.132, and the cancellation of claim 43 (filed 30 June 2022).
5.	The rejection of claims 12 and 46 under 35 USC 112 (a) as set forth at pp. 10-13 of the previous Office action (mailed 31 March 2022) is moot in view of Applicant’s cancellation of said claims (filed 30 June 2022).

Maintained and/or New Objections and/or Rejections
Specification
6.	Applicant’s attempt to amend the specification to provide a new incorporation statement is noted but not compliant.  Such amendment cannot be accepted, as the only means for correcting this deficiency is submitting a substitute specification. (See Official Gazette, Notices 08 November 2005, available at https://www.uspto.gov/web/offices/com/sol/og/2005/week45/og200545.htm).
This requirement was reaffirmed in an Official Gazette issued by the Office on May 14, 2019.  Specifically, the notification stated:

“A Substitute Specification is Required for Certain Amendments: Applicants are reminded that if a reply to a notice sent by OPAP necessitates changes to the specification (excluding the claims or abstract), then the notice will require applicant to submit an amendment in the form of a substitute specification in compliance with 37 CFR 1.121(b) (3) and 37 CFR 1.125. Such an amendment to the specification cannot be made by way of replacement paragraph or replacement section under 37 CFR 1.121 (b)(1) or (b)(2). The only format for an amendment to the specification useable for pre-grant publication purposes is a substitute specification. See MPEP Section 714.01(e).” (See Official Gazette, 1462 Off. Gaz. Pat. Office 121 (14 May 2019)).

Claim Rejections - 35 USC § 112 (Scope of Enablement)
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claim 43 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating or reducing neuronal injury induced by cerebral ischemia or ischemia/reperfusion in a subject in need thereof, does not reasonably provide enablement for preventing brain injury comprising ischemia and/or reperfusion.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The basis for this rejection is set forth at pp. 7-10 of the previous Office action (mailed 31 March 2022).
9.	The specification’s disclosure is insufficient to enable one skilled in the art to practice the invention as broadly claimed without undue experimentation.  The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:  1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

10.	The claims are drawn quite broadly to a method for treating and/or preventing brain injury comprising ischemia and/or reperfusion in a subject comprising administering an effective amount of a a26-1 C-terminal domain peptide mimetic of claim 1.
11.	The Specification discloses for a peptide comprising the amino acid sequence of SEQ ID NO: 1 fused to a cell-penetrating peptide that acts as an α2δ-1 C-terminal domain mimetic and blocks binding of α2δ-1 to a glutamate receptor (See Example 1).  The Specification also discloses the peptide of the invention reduces neuropathic pain in a chemotherapy-induced neuropathic pain model (See Example 7); reduces neuronal injury induced by ischemia/reperfusion (See Example 3) or induced by cerebral ischemia in a ischemic stroke model (See Example 4); However, there is insufficient guidance and a lack of working examples to support a conclusion that the claimed peptides could be used to prevent brain injury comprising ischemia and/or reperfusion. Moreover, one skilled in the art would not know, with any level of predictability, that the administration of the peptide of the invention would lead to the prevention of brain injury.
12.	The specification fails to disclose how to assess in vivo a pharmaceutically effective amount of the α2δ-1 peptide, nor has it established that administering said peptide would be useful for the prevention of brain injury.  In the absence of this guidance, a practitioner would have to resort to a substantial amount of undue experimentation involving the variation in the amount, timing, and duration of the administration of the peptide, and making a determination of whether a successful result was achieved.  The instant situation is analogous to that which was addressed in In re Colianni, 195 USPQ 150, (CCPA 1977), which held that:
	“a “[d]isclosure that calls for application of “sufficient” ultrasonic energy to practice claimed method of fusing bones but does not disclose what “sufficient” dosage of ultrasonic energy might be or how those skilled in the art might select appropriate intensity, frequency, and duration, and contains no specific examples or embodiment by way of illustration of how claimed method is to be practiced does not meet requirements of 35 U.S.C. 112 first paragraph”.

13.	In the instant case, there are no working examples presented in the instant specification that describe the successful prevention of brain injury by administering the claimed peptides.  Therefore, without this guidance, one skilled in the art would not know, with any level of predictability, that the administration of an undetermined amount of an anti-NRP2 antibody would lead to the treatment of any disease or condition.
14.	A patent is granted for a completed invention, not the general suggestion of an idea and how that idea might be developed into the claimed invention.  In the decision of Genentech, Inc, v. Novo Nordisk, 42 USPQ 2d 100, (CAFC 1997), the court held that:
“[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”, and that “[t]ossing out the mere germ of an idea does not constitute enabling disclosure”.  The court further stated that “when there is no disclosure of any specific starting material or of any of the conditions under which a process is to be carried out, undue experimentation is required; there is a failure to meet the enablement requirements that cannot be rectified by asserting that all the disclosure related to the process is within the skill of the art”, “[I]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement”.

15.	Thus, in view of the breadth of the claims, the lack of guidance, and the lack of working examples, the instant specification is not found to be enabling for a method of preventing brain injury comprising ischemia and/or reperfusion, comprising administering a peptide conjugate comprising the amino acid sequence SEQ ID NO:1 fused to a cell penetrating peptide.  It would require undue experimentation and making a substantial inventive contribution for the skilled artisan to discover how to make and/or use the claimed invention in its full scope.

Response to Arguments
16.	Applicant’s arguments as they pertain to the rejections have been fully considered but are not persuasive for the following reasons.
17.	Applicant argues at pg. 9 of the response (filed 30 June 2022) that treatment with the peptide of the invention significantly reduced brain infarct volume and reduced the neurological deficit score increased by middle cerebral artery occlusion (MCAO) compared with that in control peptide-treated mice (See Figure 22D). 
18.	Applicant’s arguments have been fully considered but are not found persuasive for the following reasons.  The Examiner agrees that the peptide conjugate of the invention is enabled for or treating or reducing brain injury induced by ischemia and/or reperfusion in a subject in need thereof. However, the data presented in the Specification does not rise to the level of preventing brain injury comprising ischemia and/or reperfusion.

Claim Rejections - 35 USC § 112 (Written Description)
19.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


20.	Claims 1-5, 9-10, 17, 19 and 43 remain rejected, and newly added claims 50-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
21.	Amended claim 1 recites an isolated peptide comprising an amino acid sequence of SEQ ID NO:1, wherein said peptide is fused to a cell -penetrating peptide. It is noted that the recitation “an amino acid sequence of SEQ ID NO:1” can be interpreted to mean a partial sequence comprising as few as 2 amino acids of SEQ ID NO:1. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, and any combination thereof.  However, there does not appear to be an adequate written description in the specification as filed of proteins which are encompassed by the limitation an amino acid sequence set forth in SEQ ID NO:1.  While the specification provides adequate written description for a peptide comprising the amino acid sequence of SEQ ID NO:4, or a peptide comprising the amino acid sequence of SEQ ID NO: 1 fused to a cell-penetrating peptide that acts as an α2δ-1 C-terminal domain mimetic and blocks binding of α2δ-1 to a glutamate receptor (See Example 1), it does not provide adequate written description for the genus of fragments encompassed by the claims. The distinguishing characteristics of the claimed genus are not described.  The only adequately described species is a peptide comprising the amino acid sequence of SEQ ID NO: 1 fused to a cell penetrating peptide or SEQ ID NO: 4.  Accordingly, the specification does not provide adequate written description of the claimed genus.
22.	For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
A “patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”), see MPEP 2163.IIAii.
23	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
24.	With the exception of a peptide comprising the amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 4 fused to a cell-penetrating peptide referred to above, the skilled artisan cannot envision the detailed chemical structure of the encompassed proteins, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The product itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
25.	One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Summary
26.	Claims 1-5, 9-10, 17, 19, 43 and 50-54 stand rejected.
27.	Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


28.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L/Examiner, Art Unit 1647
October 17, 2022                                                       /Christine J Saoud/                                                                                   Primary Examiner, Art Unit 1647